  Case 3:20-cv-00951-JPG Document 7 Filed 09/24/20 Page 1 of 6 Page ID #35




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

ANDREW S. SLOAT, #20061684,                         )
                                                    )
                Plaintiff,                          )
                                                    )
vs.                                                 )        Case No. 20-cv-00951-JPG
                                                    )
KENNY BENZING,                                      )
RICH STEVENSON, and                                 )
ALLISON ALEXANDER,                                  )
                                                    )
                Defendants.                         )

                             MEMORANDUM AND ORDER

GILBERT, District Judge:

       Plaintiff Andrew Sloat, a detainee at Marion County Law Enforcement Center (“Jail”),

brings this action pursuant to 42 U.S.C. § 1983. In the Complaint, Plaintiff claims that he was

subjected to unconstitutional conditions of confinement that included the denial of medical care at

the Jail. (Doc. 1). He seeks money damages and immediate release from custody. (Id.).

       This case is now before the Court for preliminary review of the Complaint pursuant to

28 U.S.C. § 1915A. Under Section 1915A, the Court is required to screen prisoner complaints to

filter out non-meritorious claims. See 28 U.S.C. § 1915A(a). Any portion of a complaint that is

legally frivolous, malicious, fails to state a claim upon which relief may be granted, or asks for

money damages from a defendant who by law is immune from such relief must be dismissed.

28 U.S.C. § 1915A(b).

                                         The Complaint

       Plaintiff sets forth the following allegations in the Complaint (Doc. 1, pp. 7-11): Plaintiff

has been subjected to unconstitutional conditions of confinement and denied medical care by the


                                                1
    Case 3:20-cv-00951-JPG Document 7 Filed 09/24/20 Page 2 of 6 Page ID #36




Jail’s medical staff during two periods of confinement at the Jail in 2020.1 He seeks release from

custody and reimbursement of medical expenses he incurred to treat his injuries at the Jail.

         Plaintiff suffers from an undisclosed illness that causes seizures. (Id. at 7-11). He requires

prescription medication (Keppra) to prevent them. However, Jail medical staff denied him access

to his Keppra. At the same time, Plaintiff was assigned to sleep on a top bunk that had a broken

ladder. On or around April 7, 2020, Plaintiff fell from the ladder and broke his jaw. He underwent

emergency reconstructive surgery at St. Louis University Hospital. In the process, Plaintiff’s jaw

was bolted and wired shut. He was then billed for the surgery. (Id.).

         When Plaintiff returned to the Jail a second time, he informed Jail medical staff that his

jaw was in severe pain. He requested removal of the four bolts. Jail medical staff told him to

“either deal with the pain” or “find a pair of pl[i]ers.” (Id. at 10). Plaintiff removed three bolts on

his own but was unable to remove the fourth because his skin had grown over it, and he is still in

pain.2

         Based on the allegations in the Complaint, the Court finds it convenient to designate the

following enumerated counts in this pro se action:

         Count 1:        Defendants subjected Plaintiff to unconstitutional conditions of
                         confinement at the Jail by assigning him to a top bunk with a ladder that
                         broke and caused him to fall and injure his jaw on or around April 7, 2020,
                         in violation of his constitutional rights.

         Count 2:        Defendants denied Plaintiff medication (Keppra) needed to prevent seizures
                         during his two periods of confinement at the Jail in 2020, in violation of his
                         constitutional rights.




1
 Plaintiff is presently confined at the Jail. He was previously confined there from March 9 to April 7, 2020.
2
  If Plaintiff requires interim relief, he may file a separate motion for a temporary restraining order or
preliminary injunction pursuant to Federal Rule of Civil Procedure 65(a) or (b) at any time during the
pending action. In the motion, Plaintiff should describe exactly what interim relief he requires, the reason
he requires it, and the facts that support his request.

                                                     2
    Case 3:20-cv-00951-JPG Document 7 Filed 09/24/20 Page 3 of 6 Page ID #37




        Count 3:          Defendants denied Plaintiff adequate follow-up care for his jaw
                          reconstruction surgery, by ignoring his complaints of pain and his requests
                          for removal of four bolts in 2020, in violation of his constitutional rights.

Any other claim that is mentioned in the Complaint but not addressed herein is considered

dismissed without prejudice as inadequately pled under Twombly.3

                                                   Discussion

        Section 1983 creates a cause of action based on personal liability and predicated upon fault.

Vance v. Peters, 97 F.3d 987, 991 (7th Cir. 1996). Liability does not “attach unless the individual

defendant caused or participated in a constitutional violation.” Id. at 991. Plaintiff named three

individual defendants in this action, including Rich Stevenson, Kenny Benzing, and Allison

Alexander. However, he mentions none of them in the statement of his claim. It is thus impossible

to discern whether any of the defendants caused or participated in a constitutional violation.

        Plaintiff instead refers to “medical staff” throughout the Complaint. (Doc. 1, pp. 7-11).

However, he does not identify the individual members of the medical staff. Although “medical

staff” could include Nurse Allison Alexander, this generic term certainly does not include Sheriff

Rich Stevenson or Jail Administrator Kenny Benzing. Plaintiff’s reference to a potentially large,

nebulous group of individuals is insufficient to state a claim against any particular individual under

Section 1983. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Twombly, 550 U.S. at 555.

Because Plaintiff does not associate any of his claims with a particular individual, the Complaint

fails to state a claim upon which relief may be granted and shall be dismissed.

        The Court notes that Plaintiff seeks certain relief that is unavailable under Section 1983—

release from custody. Section 1983 does not authorize such relief. Plaintiff may obtain money




3
  See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (action fails to state a claim upon which
relief can be granted if it does not plead “enough facts to state a claim to relief that is plausible on its face”).

                                                         3
  Case 3:20-cv-00951-JPG Document 7 Filed 09/24/20 Page 4 of 6 Page ID #38




damages and injunctive relief under Section 1983. If he wishes to pursue his request for release,

however, Plaintiff should do so in his underlying criminal case or in a separate habeas action in

state or federal court. This Order does not preclude him from bringing a separate action.

       The Complaint does not survive preliminary review and shall be dismissed without

prejudice for failure to state a claim. Plaintiff will have an opportunity to file an Amended

Complaint, if he wishes to pursue his claims in this case. The Court reminds Plaintiff that a

successful complaint generally alleges “the who, what, when, where, and how. . . .” See DiLeo v.

Ernst & Young, 901 F.2d 624, 627 (7th Cir. 1990). Thus, the Amended Complaint should identify

who violated Plaintiff’s constitutional rights by name, if known, and should include a description

of how Plaintiff’s rights were violated, which he has not done with his current Complaint.

If Plaintiff does not know the names of these individuals, he can refer to them by Doe designation

(e.g., John Doe 1 (doctor)). Additionally, Plaintiff must name each defendant in the case caption

and reference him/her in the body of the Amended Complaint.

                                          Pending Motion

       Plaintiff’s Motion for Recruitment of Counsel (Doc. 3) is DENIED without prejudice. See

Pruitt v. Mote, 503 F.3d 647, 654 (7th Cir. 2007) (articulating factors district court should consider

when presented with a request for counsel by a pro se litigant). Plaintiff has not shown sufficient

efforts to locate counsel on his own before seeking the Court’s assistance. Although he disclosed

the names of several attorneys he contacted about this matter, Plaintiff provided no information

about when he contacted them and what response he received. He failed to provide copies of any

written communications with them. In addition, Plaintiff discloses no impediments to self-

representation (beyond confinement) and has demonstrated his ability to litigate this matter on his

own by preparing and filing timely, coherent, and well-organized pleadings to date.



                                                  4
  Case 3:20-cv-00951-JPG Document 7 Filed 09/24/20 Page 5 of 6 Page ID #39




                                            Disposition

       IT IS HEREBY ORDERED that Plaintiff’s Complaint (Doc. 1) is DISMISSED without

prejudice for failure to state a claim upon which relief may be granted.

       Plaintiff is GRANTED leave to file an Amended Complaint on or before October 28,

2020. Should Plaintiff fail to file his First Amended Complaint within the allotted time or

consistent with the instructions set forth in this Order, the entire case shall be dismissed with

prejudice for failure to comply with a court order and/or for failure to prosecute his claims. FED.

R. CIV. P. 41(b). See generally Ladien v. Astrachan, 128 F.3d 1051 (7th Cir. 1997); Johnson v.

Kamminga, 34 F.3d 466 (7th Cir. 1994); 28 U.S.C. § 1915(e)(2). The dismissal shall count as

one of Plaintiff’s three allotted “strikes” under 28 U.S.C. § 1915(g).

       An amended complaint supersedes and replaces the original complaint, rendering it void.

See Flannery v. Recording Indus. Ass’n of Am., 354 F.3d 632, 638 n. 1 (7th Cir. 2004). The Court

will not accept piecemeal amendments to the original Complaint. Thus, the Amended Complaint

must stand on its own, without reference to any previous pleading, and Plaintiff must re-file any

exhibits he wishes the Court to consider along with the Amended Complaint. The Amended

Complaint is also subject to review pursuant to 28 U.S.C. § 1915A.

       Plaintiff is further ADVISED that his obligation to pay the filing fee for this action was

incurred at the time the action was filed, thus the filing fee remains due and payable, regardless of

whether Plaintiff elects to file an Amended Complaint. See 28 U.S.C. § 1915(b)(1); Lucien v.

Jockisch, 133 F.3d 464, 467 (7th Cir. 1998).

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk of

Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days



                                                 5
  Case 3:20-cv-00951-JPG Document 7 Filed 09/24/20 Page 6 of 6 Page ID #40




after a transfer or other change in address occurs. Failure to comply with this Order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See Fed. R. Civ. P. 41(b).

       The Clerk is DIRECTED to mail Plaintiff a blank civil rights complaint form for use in

preparing the Amended Complaint.

       IT IS SO ORDERED.

       DATED: 9/24/2020

                                                     s/J. Phil Gilbert
                                                     J. PHIL GILBERT
                                                     United States District Judge




                                                6
